DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 14 May 2019 has been entered; claims 1-6 remain pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 4, the claim recites the following “means for” limitations: 
means for generating an insoluble material by adding at least either one of an iron salt and an aluminum salt, and a cationic polymer flocculant, to waste water containing dissolved substances”: the Examiner has identified this as reaction tank 16, an inorganic flocculant addition line 18, a cationic polymer flocculant addition line 20, and a pH adjuster addition line 22 (Paragraph [0026]); 
2) “addition means for adding an anionic polymer flocculant to the waste water comprising the insoluble material”: the Examiner has identified this as anionic polymer flocculant addition line 12 (Paragraph [0025]); 
3) “stirring means for granulating the insoluble material by stirring the anionic polymer flocculant and the waste water comprising the insoluble material”: the Examiner has identified this as stirrer 28 with stirring blades 36 (Paragraph [0027]); and
4) “solid-liquid separation means for performing a solid-liquid separation of the generated granulated material to obtain treated water”: the Examiner has identified this as solid-liquid separation apparatus 14 which includes a granulating flocculation precipitation tank 26 and stirrer 28, having an overflow for treated water extraction (Paragraph [0027]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Regarding claims 5 and 6, they recite method limitations pertaining to how the separation apparatus is used, and therefore do not further limit the components of the apparatus of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (U.S. Patent Publication # 2015/0197435), hereinafter, “Shimizu”.
With respect to claim 4, Shimizu discloses a water treatment apparatus (Abstract; Fig. 1), comprising insoluble material generating means for generating an insoluble material comprising: inorganic coagulant line indicated by the arrows (Paragraph [0035]; Fig. 1), a pH adjuster (line or conduit inherent) (Paragraph [0051]), a cationic polymer flocculant line indicated by the arrows (Paragraph [0037]; Fig. 1) , and a stirring tank 2 (reactor tank); addition means for adding an anionic polymer flocculant: see an anionic polymer flocculant line indicated by arrow shown in Fig. 1 (Paragraphs 0038-0039]); stirring means for granulating the insoluble material by stirring the anionic polymer flocculant: see granulation-type flocculation and settling tank 5 with stirring paddles 6 (Paragraphs [0048, 0055-0057]; Fig. 1; and soli-liquid separation means for performing a solid liquid separation: granulation-type flocculation and settling tank 5 (Paragraphs [0056, 0057]; Fig. 1), from which clear water is discharged from a trough 
Regarding the method limitations pertaining to the amount of iron or aluminum salt and the addition details of the cationic and anionic polymer flocculant recited in the last clause of the claim, these method limitations are not given patentable weight, as they do not further limit the apparatus of claim 4.  The Examiner submits that the apparatus of Shimizu is capable of carrying out such steps. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987).
With respect to claims 5 and 6, the limitations are rejected with claim 4, as the method steps recited do not further limit the apparatus of claim 4. The Examiner submits that the apparatus of Shimizu is capable of carrying out such steps. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent Publication # 2015/0197435), hereinafter, “Shimizu”.
With respect to claim 1, Shimizu discloses a water treatment method in which water comprising heavy metal, fluoride, or phosphorus acid (“dissolved substances”) (Paragraphs [0020, 0033, 0034]) is treated by addition of an inorganic coagulant embodied as ferric chloride or polyaluminum chloride via the line indicated by the arrows (Paragraph [0035]; Fig. 1), a pH adjuster to adjust the pH to a range of 6-8 (line or conduit inherent) (Paragraph [0051]), and a cationic polymer flocculant via the line indicated by the arrows (Paragraph [0037]; Fig. 1) are added in a stirring tank 2 to water to be treated and then stirred via stirrer 3, small particle floc is formed, an anionic polymer flocculant is added via the line shown in Fig. 1 to the water containing the small particle floc (Paragraphs 0038-0039]) and then caused to flow into a granulation-type flocculation and settling tank 5 (Paragraphs [0048, 0055-0057]), pebbles are granulated via stirring paddles 6 (“stirring means”) in the granulation-type flocculation and settling tank 5 (Paragraphs [0056, 0057]; Fig. 1), clear water is discharged from a trough (Paragraph [0057]), and the granulated pebbles are extracted from the bottom of the granulation-type flocculation and settling tank (Paragraph [0057]). 
Shimizu discloses that the added amount of inorganic flocculant is 10 to 1,000 mg/L, and therefore does not explicitly teach a dosage in mmol/L as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.  
Shimizu teaches that the cation group proportion in the cationic polymer flocculant is 10 to 50 mol% (Paragraph [0036]), the anion group proportion in the anionic polymer flocculant is 5 to 30 mol% (Paragraph [0038]), and the ratio Ac/Aa of the added amount Ac of the cationic polymer flocculant and the added amount Aa of the anionic polymer flocculant is 0.4 to 0.8 (Paragraph [0045]). Since less cationic polymer flocculant is added than anionic polymer flocculant (see also Paragraphs [0036, 0038]) and the anionic flocculant could be selected to have the same or greater anionic group percentage as the cationic group percentage for the cationic polymer flocculant, it can be deduced by the ordinary artisan that there are portions of the ranges of cationic and anionic group percentage disclosed by Shimizu above which meet the limitations in the last clause of the claims. 
Shimizu and the claims differ in that Shimizu does not teach that the product of the cationic polymer flocculant concentration and the cationic group percentage is always less than the corresponding product for the anionic polymer flocculant as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Shimizu overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Shimizu, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).
With respect to claim 3, Shimizu and the claims differ in that Shimizu does not teach the exact same proportions for the pH range as recited in the claims (Shimizu discloses a pH range of 6-8 in Paragraph [0051], overlapping “7.4 to 8.5”); however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH range taught by Shimizu overlaps the instantly range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Shimizu, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09 September 2021